STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                       NO.    2022    Kw   0199


VERSUS


LESLIE       YOUNG                                                                    MARCH    28,   2022




In    Re:         Leslie        Young,        applying       for     supervisory          writs,       19th
                  Judicial       District        Court,        Parish      of    East    Baton       Rouge,
                  No.    02- 87- 0665.




BEFORE:           MCDONALD,          LANIER,    AND     WOLFE,      JJ.


          WRIT    DENIED.       Relator        filed    this     request        for    mandamus      relief
two       months        after    he    filed      the       application         for     postconviction

relief       with       the    district        court.        This    court      will    not     intervene
in    a    proceeding where              the    applicant        has      not    allowed       sufficient

time      for the trial court             to     respond.


                                                      JMM

                                                      WIL
                                                       EW




COURT       OF APPEAL,         FIRST    CIRCUIT




          DEPUTY1CLbERK         OF    COURT

                  FOR    THE    COURT